AMERICAN INDEPENDENCE FUNDS TRUST II 230 Park Avenue, Suite 534 New York, NY 10169 (212) 488-1331 December 18, 2013 VIA ELECTRONIC DELIVERY Securities and Exchange Commission Division of Investment Management treet, NE Washington, DC 20549 RE: The American Independence Funds Trust II (the “Registrant” or “Trust”) Form N-1A Filing SEC File Numbers: 811-22878; 333-190593 Mr. Grzeskiewicz: Accompanying this letter for filing pursuant to Rule N-1A of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, is Pre-Effective
